DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
2.	Claims 1-15 are allowed.

3.	The following is an examiner’s statement of reasons for allowance:
As to claims 1, 8 and 15, the present invention from the present application 
discloses a server “ in which the terminal management apparatus, wherein a controller configured to: in a case transmitting an instruction received from an external apparatus to a transmission destination, determine whether the transmission destination is the relay apparatus or the second terminal apparatus; in a case it is determined that the transmission destination is the relay apparatus, transmit the received instruction to the relay apparatus; and in a case it is determined that the transmission destination is the second terminal apparatus, transmit the received instruction to the second terminal apparatus, wherein in the transmitting of the received instruction to the second terminal apparatus, the controller is configured to: divide the received instruction into a plurality of transmission units; and transmit an instruction included in each transmission unit to the second terminal apparatus, and wherein in the transmitting of the received instruction to the first terminal apparatus, the controller is configured to transmit the 

Regarding claims 2-7, 9-14, the instant claims are dependent on allowable claims and are thus allowable.
 
The closest prior art such as ISHINO et al. (US 2016/0224291), MINAMIKAWA et al. (US 2015/0373211) and YAMAMOTO (US 2020/0395998), which is recorded in the Examiner’s Citation of Pertinent Prior Art below. However, the prior art above fails to anticipate or render the above limitations obvious.


4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Remark
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	ISHINO et al. (US 2016/0224291) discloses a device management system comprising: a management apparatus; and a relay apparatus, wherein the relay apparatus includes: a first transmission unit configured to transmit first information 
	MINAMIKAWA et al. (US 2015/0373211) discloses a system comprising: the function execution apparatus, wherein the controller of the function execution apparatus is configured to: set an operation mode of the function execution apparatus to an external operation mode prior to the receipt of the display information, the external operation mode being a mode in which the function execution apparatus performs operations in accordance with information received from the server; and transmit model identification information for identifying a model of the function execution apparatus, to the server via the communication unit.
	YAMAMOTO (US 2020/0395998) discloses a control unit that in a case where the terminal apparatus connected using the second communication unit is a terminal apparatus that needs to operate in the second mode, performs control so as to transmit mode instruction information for instructing the operation in the second mode, to the terminal apparatus, and transmit data acquired from the terminal apparatus by using the second communication unit, to the information management apparatus by using the first communication unit.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN H NGUYEN whose telephone number is (571)270-1229. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ALLEN H NGUYEN/Primary Examiner, Art Unit 2675